ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Technical Systems Integration, Inc.            ) ASBCA No. 62687-ADR
                                               )
Under Contract No. N61331-18-D-0011            )

APPEARANCES FOR THE APPELLANT:                    Michael J. Gardner, Esq.
                                                  Brett Castellat, Esq.
                                                   Greenberg Traurig LLP
                                                   McLean, VA

APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                   Navy Chief Trial Attorney
                                                  Raymond P. Oldach, Jr., Esq.
                                                   Trial Attorney
                                                   Naval Surface Warfare Center
                                                   Panama City, FL

                                ORDER OF DISMISSAL

      The dispute has been settled and the parties jointly moved to dismiss this appeal.
The Board grants the motion and dismisses this appeal with prejudice.

      Dated: July 13, 2021



                                               DANIEL S. HERZFELD
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62687-ADR, Appeal of Technical
Systems Integration, Inc., rendered in conformance with the Board’s Charter.

      Dated: July 14, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals